UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 13 Trustees & officers page 33 For more information page 37 To Our Shareholders, After producing modest returns in 2005, the stock market advanced smartly in the first four months of 2006. Investors were encouraged by solid corporate earnings, a healthy economy and stable inflation, which suggested the Federal Reserve could be coming close to the end of its 18-month campaign of raising interest rates. Those hopes were dashed in May, however, when economic data suggested a resurgence of inflation and more Fed rate hikes. The result was a significant market pullback that continued into June, erasing much of the earlier gains. Inflation and rate hike concerns also worked on the bond market, which, with the exception of low-quality bonds, made little headway over the last 12 months. With the financial markets about-face and increased volatility, it is anyones guess where the market will end 2006, especially given the wild cards of interest rate moves and record-high energy prices and their impact on corporate profits and the economy. One thing we do know, however, is that the stock markets pattern is one of extremes. Consider the last 10 years. From 1995 through 1999, we saw double-digit returns in excess of 20% per year, only to have 2000 through 2002 produce ever-increasing negative results, followed by another 20%-plus up year in 2004 and a less than 5% advance in 2005. Since 1926, the market, as measured by the Standard & Poors 500 Index, has produced average annual results of 10.4% . However, that normal return is rarely produced in any given year. In fact, calendar-year returns of 8% to 12% have occurred only five times in the 80 years since 1926. Although the past in no way predicts the future, we have learned at least one lesson from history: Expect highs and lows in the short term, but always invest for the long term. Equally important: Work with your financial professional to maintain a diversified portfolio, spread out among not only different asset classes  stocks, bonds and cash  but also among various investment styles. Its the best way we know of to benefit from, and weather, the markets extremes. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of May 31, 2006. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks to provide high current income, consistent with preservation of capital. The Funds secondary objective is to provide growth of capital to the extent consistent with its primary objective. The Fund seeks to achieve its objective by invest- ing in a diversified portfolio of securi- ties that, in the opinion of the Adviser, may be undervalued relative to similar securities in the marketplace. Under normal conditions, the Fund invests at least 80% of its assets in preferred stocks and other preferred securities. Over the last twelve months * Preferred stocks struggled in an environment of fear over the economy and rising interest rates. * The Fund was slightly ahead of its peers on a net asset value level. * Several preferred stocks broke convention and produced stellar returns. The total returns for the Fund include the reinvestment of all distributions. The performance data contained within this material represents past performance, which does not guarantee future results. The yield at closing market price is calculated by dividing the current annualized distribution per share by the closing market price on the last day of the period. Top 10 issuers 3.6% Nexen, Inc. 3.0% ING Groep NV 2.6% MetLife, Inc. 2.4% Lloyds TSB Bank Plc 2.3% PFGI Capital Corp. 2.2% Telephone & Data Systems, Inc. 2.2% JPMorgan Chase Capital XI 2.1% HSBC Finance Corp. 2.0% Duke Realty Corp. 2.0% Royal Bank of Scotland Group Plc As a percentage of net assets plus the value of preferred shares on May 31, 2006. 1 MANAGERS REPORT BY GREGORY K. PHELPS AND MARK T.
